                     Case 1:21-cv-02591-VEC Document 21 Filed 08/26/21 Page 1 of 3




          1271 Avenue of the Americas | New York, NY 10020
                                                                                          USDC SDNY
                                                                                          DOCUMENT
           Phone:

           Fax:
                        (212) 885-5130

                        (917) 332-3092
                                               MEMO ENDORSED                              ELECTRONICALLY FILED
                                                                                          DOC #:
                                                                                          DATE FILED: 
           Email:       mkrezalek@blankrome.com




                                                                        August 26, 2021
          BY ECF
          Honorable Judge Caproni
          United States District Court
          Southern District of New York
          40 Centre Street
          New York, New York 10007


                    Re: Sanchez v. W.P. Produce Corporation; Case No. 1:21-cv-02591-VEC
          Dear Judge Caproni,

                 Defendant W.P. Produce Corporation (“Defendant”) respectfully submits this letter
          motion for a protective order staying discovery pending the disposition of Defendant’s
          contemplated motion to dismiss Plaintiff’s (soon-to-be filed) Amended Complaint.

                 Plaintiff filed his original Complaint on March 25, 2021 (ECF No. 1). Pursuant to the
          Court’s July 23, 2021 memo-endorsement, Defendant filed a motion to dismiss the Complaint on
          August 20, 2021 (ECF Nos. 13-17). Plaintiff responded to the motion by filing a letter on
          August 23, 2021 (ECF No. 19), wherein plaintiff informed the Court of his intent to file an
          amended complaint within 21 days. The very next day, however, Plaintiff served Defendant
          with onerous discovery demands, including interrogatories, document requests, and a Rule
          30(b)(6) deposition notice.

                 Insofar as Plaintiff’s own representation confirms that the operative Complaint in this
          case has not even been filed yet, Defendant respectfully moves for a protective order staying
          discovery pending the disposition of Defendant’s contemplated motion to dismiss the
          forthcoming Amended Complaint.

                  While a motion to dismiss does not automatically stay discovery, the Court has
          considerable discretion to stay discovery pursuant to Fed. R. Civ. P. 26(c). Hong Leong Fin. Ltd.
          (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013). A pending
          motion to dismiss may constitute good cause for a protective order staying discovery where the
          defendant has made “substantial arguments” for dismissal. Id. at 73. Here, as demonstrated in
          Defendant’s motion to dismiss the original complaint, Defendant has substantial arguments that
          the Plaintiff lacks standing because of his failure to allege a concrete and particularized injury,

                                                     Blank Rome LLP | blankrome.com


161816.00601/126029342v.1
                    Case 1:21-cv-02591-VEC Document 21 Filed 08/26/21 Page 2 of 3




          Honorable Valerie E. Caproni
          August 26, 2021
          Page 2
          and because the claims are moot in light of the fact that Defendant’s website includes an
          auxiliary aid and service which addresses all of the supposed barriers that Plaintiff claims to have
          encountered. These arguments will apply with equal force to any amended allegations that
          Plaintiff may assert. What’s more, in the recent case Winegard v. Newsday LLC, No. 19-CV-
          04420(EK)(RER) (E.D.N.Y. August 16, 2021), the Honorable Eric R. Komitee carefully
          analyzed the statutory text and context of Title III of the Americans with Disabilities Act
          (“ADA”) as well as the history of the term “place of public accommodation and concluded that a
          website itself does not constitute a “place of public accommodation.” The Winegard decision is
          consistent with the only Circuit Courts of Appeal to have considered the issue. Defendant
          intends to present this argument in its motion to dismiss Plaintiff’s forthcoming amended
          complaint.

                   Because the ADA is an injunctive relief statute, Plaintiff will not be prejudiced by a stay
          of discovery. Conversely, Defendant will be significantly prejudiced if Plaintiff is allowed to
          pursue discovery at this juncture. Website accessibility lawsuits like the boilerplate Complaint
          filed in this action are on pace to exceed 4100 this year, with plaintiffs’ lawyers now targeting
          small (lower revenue) businesses (See Usablenet: MIDYEAR REPORT - APP & WEB
          ACCESSIBILITY LAWSUITS ON TRACK FOR RECORD). 1 As has been widely recognized—
          including by a group of prominent U.S. Senators—plaintiffs’ lawyers are exploiting the lack of
          website accessibility regulatory action by the Department of Justice as an opportunity for
          personal gain by sending threatening demand letters and filing thousands of lawsuits against
          small and medium-sized businesses. (See September 4, 2018 Letter to A.G. Jeff Sessions). 2 The
          vast majority of “unnecessary and abusive” (See id.) lawsuits settle early for cost-benefit
          reasons. Put simply, the cost of litigating these cases typically far exceeds the amounts that
          plaintiffs’ attorneys seek through quick settlements. 3 Plaintiff’s counsel (who has filed nearly
          600 identical cases in the last two years alone) knows as much, and is attempting to run up
          Defendant’s defense costs by serving premature discovery demands.

                  Defendant should not be forced to expend significant resources on responding to
          Plaintiff’s premature discovery requests. Defendant therefore respectfully seeks a protective

          1
            Available at https://blog.usablenet.com/midyear-report-app-and-web-accessibility-lawsuits-on-
          track-for-record (last accessed August 25, 2021)
          2
           Available at https://www.judiciary.senate.gov/imo/media/doc/2018-10-
          04%20Grassley,%20Rounds,%20Tillis,%20Crapo,%20Cornyn,%20Ernst%20to%20Justice%20
          Dept.%20-%20ADA%20Website%20Accessibility.pdf ((last accessed August 25, 2021)
          3
            The National Law Review, ADA Website Litigation Continues to Proliferate in 2021 (June 2,
          2021) (available at https://www.natlawreview.com/article/ada-website-litigation-continues-to-
          proliferate-2021 ); see also 3Play Media: How a Web Accessibility Lawsuit is Created & Settled
          (available at https://www.3playmedia.com/blog/web-accessibility-lawsuit/ )




161816.00601/126029342v.1
                    Case 1:21-cv-02591-VEC Document 21 Filed 08/26/21 Page 3 of 3




          Honorable Valerie E. Caproni
          August 26, 2021
          Page 3
          order staying discovery pending the disposition of Defendant’s motion to dismiss Plaintiff’s
          forthcoming Amended Complaint. At a minimum, discovery should be stayed until Defendant is
          provided with the opportunity to assess and respond to Plaintiff’s amended allegations.




                                                                 Respectfully submitted,

                                                                 /s/ Martin Krezalek

                                                                 Martin S. Krezalek



          3ODLQWLII VUHVSRQVHWR'HIHQGDQW VUHTXHVWWRVWD\GLVFRYHU\LIDQ\LVGXH
          QRODWHUWKDQ)ULGD\6HSWHPEHU
          SO ORDERED.



                                      'DWH$XJXVW
                                      'DWH$
          HON. VALERIE CAPRONI
          UNITED STATES DISTRICT JUDGE




161816.00601/126029342v.1
